Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant's election with traverse of group I, claims 1-16 in the reply filed on 12/29/2020 is acknowledged.  The traversal is on the ground(s) that the current application fulfills the conditions of at least combination 1 of 37 CFR 1.475(a).  This is not found persuasive because the nonelected inventions identified do not require the particulars of the elected group.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-26 stand withdrawn from consideration.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear if the term “selecting” encompasses a purely mental step of identifying a portion of the material or if it requires separating a specific fraction of the material.  As the artificial turf infill product is produced as a result of said “selecting” it is construed as requiring a specific separation step.  The term “reducing” has many different meanings in 
Claim 2 requires a specific surface area smaller than a predetermined maximum.  Here the scope and meaning of the term “predetermined” is indefinite.  If it merely means determined beforehand, it adds nothing to the claim as the criteria of a selection must be determined before said selection can be made.  The term predetermined renders the scope of every other claim using it for similar reasons.  In view of claim 11, the term “ambient” in claim 3 is indefinite.  If the meaning of ambient temperature (e.g., room temperature, STP etc.) varies the scope of claim 3 cannot be determined.  “Predefined” is indefinite for the same reasons “predetermined” is.  Claim 4 fails to particularly point out the scope of the claim in that it does not set forth the manner in which one of ordinary skill in the art is to relate grain size to surface area.  While bulk specific surface area tends to rise with decreasing particle size, the zeolite mineral of the instant claims includes significant micro and meso structure that may dominate this relationship.  Claim 4 recites, “the selecting comprising” followed by 5 steps, the last of which “repeatedly grinding and screening” is “for selecting”.  It is unclear which steps are required by the claim to meet the “selecting” step of the base claim.

There is no basis for “maximum specific surface area” as recited in claims 8, 10 and 12, in claim 1 from which they depend.  The manner in which claim 9 is intended to further limit claim 1 is indefinite.  Claim 1 teaches making a microporous zeolite material (as a result of the selection form “smaller zeolite fractions) “thereby providing the artificial turf infill material.  In claim 10, the “maximum” is described as a range of 25-35 m2/g.  The upper limit of the maximum is unclear.  For purposes of examination, it has been construed as 35.Claim 11 recites two different, overlapping ranges.  It is unclear which range controls the scope of the claim.  The scope and meaning of claim 12 is indefinite.  Upon exposure to moisture, (e.g. humidity) almost any zeolite will absorb some water.  It is unclear if claim 12 merely recites an inherent characteristic of zeolite or if it intended to require that “all” of the humidity is absorbed, or a third, unrecited, parameter.
Claim 13 is indefinite in that it fails to set forth on what basis the 0.6% is calculated (volume, weight, etc.).  Claim 15 is indefinite in that it recites two different, overlapping ranges.  

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The instant claims are directed to a method of forming an artificial turf infill material that comprises ground zeolite ore of a specific surface area and/or particle size.  The instant invention does not identify particular characteristics that make the material particularly useful as an artificial turf infill material that are not inherent in any disclosure of a zeolite product having similar specific surface area and particle size.  For this reason, the instant claims are considered to be unpatentable over a disclosure of a zeolite product having similar specific surface area and particle size similar to that of the instant invention.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016/204492 (Lee et al).  Factual references “Hong et al”, “Sigma” and “USGS” are relied upon.
Example 1 of the reference teaches a process including pulverizing (reducing into smaller fractions) and separating natural zeolite (zeolite ore) into sieves of different sizes of which a fraction passing 6 mesh and retained on 14 mesh (particle size about 1.4-3.4 mm) is collected (selected).  The intended use of this zeolite mineral fraction is dependent upon it ability to moisturize turf grass soil by absorbing and desorbing moisture.  This demonstrates the product is characterized by a useful specific surface area for moisture absorption and release under ambient temperatures.  The examiner takes notice that the intended use for the reference product typically takes place at 10-40 C.  With respect to claim 4, the pulverizer and sieves used in the production of the reference product fall within the scope of grinding unit and screening mechanism of the instant claims.  As each of the examples is configured to produce a product of 6-14 mesh, the requirements of “setting parameters of the grinding unit” and “repeatedly grinding and screening” (where a single repetition of grinding is needed and a repetition of screening for each mesh size is performed).  
With respect to claim 5, the maximum size is less than 5/8 inch.  With respect to claim 6, the natural zeolite provided in the reference is a mined product, extracted from geological deposits where said material is reduced to convenient size for transport at the mine.  This implicit step is construed as meeting the requirement of the “primary crusher”, the pulverizer used meets the “secondary crusher” and the mesh screen array meets parameter of “the 
With respect to claim 13, the effect of selecting the fraction passing a 6 mesh screen and retained on a 14 mesh screen means that effectively none of the mineral is not retainable on a 100 mesh screen.  With respect to claim 14, the Mohs hardness for the zeolite material employed in the primary reference is not available to the examiner.  However, a Moh’s hardness of about 3.0-4.0 is typical for zeolites in general (see the USGS factual reference included with this action.  The zeolite of the reference would be expected to meet the hardness limitations of the instant claims.
With respect to claim 15, as shown in the “Millipore” factual reference, a product passing 6 mesh and retained on 14 mesh is expected to exhibit a grain size distribution of 90% within that range.  As the next smaller mesh size is 16 mesh (1.19mm) the product of the Example 1 is expected to contain significant amounts of particles having a diameter between 16 and 18 mesh (1.0 and 1.19 mm) such that the pulverized and screen fraction of the prior art comprises a microporous zeolite mineral having a grain size of 1.0-1.19 mm.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al, as applied above.
With respect to claim 16, the particle size range falls within the broad scope of the primary reference.  Implementing the level expected for one of ordinary skill in the art to optimize for the desired properties for the intended use of the primary reference (including moisture control) would be expected to produce a ranges to those required by the instant 

Claim s 1-16 of this application is patentably indistinct from claims 1-15 and 27 of Application No. 16/618479. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 15/611894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 6 of the copending application includes every limitation required by the instant claims.

Claims 5, 7-15 and 16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6 in view of claims 5, 7-15 and 27, respectively in view of copending Application No. 15/611894 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons.
Instant claims 1-4 and 6 teach a process including providing a zeolite ore; reducing the zeolite ore into smaller zeolite fractions; selecting from the zeolite fractions a microporous zeolite mineral, whereby the selection is performed using specific surface area of the mineral as a selection criterion for the selection, thereby providing the artificial turf infill material. Wherein the specific surface area is smaller than a predetermined maximum specific surface area, determining the maximum specific surface area of the mineral as the surface specific area that enables the water in the mineral to release, under an ambient temperature, at a predefined minimum rate, providing a grinding unit; grinding the zeolite ore using the grinding unit for reducing the zeolite ore into smaller zeolite fractions; setting parameters of the grinding unit in accordance with the determined grain size; repeatedly grinding and screening the zeolite fractions in the grinding unit for selecting the microporous zeolite mineral, and crushing the zeolite ore in a primary crusher, wherein the grinding unit comprises a secondary crusher and a screening unit, wherein the parameters comprise at least one of: the number of decks of the screening unit, the number of times the screening is to be repeated in the screening step; the exciting force causing the vibration of the screening unit; inclined and/or horizontal screening; reduction ratio of the primary and secondary crushers.  Each of instant claims 5 and 7-15 includes a further limitation shown to fall within the scope of the base claim of the reference application by the corresponding claims 5 and 7-15 of the reference application.  Instant claim 16 is anticipated by rewritten claim 27 of the reference application in view of the evidence of reference claim 4.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Any prior art made of record by the examiner and not relied upon is considered pertinent to applicant's disclosure.
Any Information Disclosure Statement completed has been considered as set forth in MPEP Section 609.  Once the minimum requirements of 37 C.F.R. 1.97 and 1.98 are met, the examiner has an obligation to consider the information.  Consideration by the examiner of the information submitted in an Information Disclosure Statement means nothing more than considering the documents in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  The initials of the examiner placed adjacent to the citations on the PTO-1449 or PTO/SB/08A or its equivalent mean that the information has been considered to the extent noted above.  Only where the relevancy of the information is actually discussed in the application file (either by the examiner or by the applicant) or where the information is relied upon to reject a claim in the application, will the information be deemed to have been “considered” (to the extent discussed) for the purposes of reexamination under the Portola guidelines.  See MPEP section 2242 under the subsection “General Principles Governing Compliance with Portola Packaging”.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M BRUNSMAN whose telephone number is (571)272-1365. The examiner can normally be reached on Monday - Friday from 8:30am to 4pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Coris Fung, can be reached at telephone number 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

							/DAVID M BRUNSMAN/                                                                                                          Primary Examiner, Art Unit 1732